Per Curiam:
We think that the plaintiff is precluded on the doctrine of equitable estoppel and that the defendant is not chargeable with any legal fault. The chattels were given to the plaintiff by her husband in his lifetime, but they Were found by the defendant, with other similar chattels, in the possession of the husband at the. .time of his death, and so they came into the possession of the defendant as executor. The plaintiff never laid claim to them, and there was no ear mark upon any of them to indicate either her ownership or her claim thereto. After .a year had passed, the defendant sold the chattels of his testator, and among them were the chattels in suit. He tiled his account which showed such sale and described therein the chattels in general terms. The carriage described in the complaint as a Stanhope was thus described in the account, and it was the only vehicle of such description. The plaintiff appeared by attorney on the accounting, made no objection thereto, and permitted it to go to a final decree. Besides these things she must have known that throughout all the time some one was paying for the' *603keep of the horse. On the other hand, the defendant received the chattels in the natural course and disposed of them as warranted by law. In the absence of all notice he had the right to assume that they were the property of his testator. Nothing occurred which suggested the title in another or the claim thereof by another. He was not bound under the circumstances to inquire. Moreover, inquiry would be a vain thing in the absence of any clue or indica-, tion of its proper direction.
The judgment should be reversed and a new trial granted, costs to abide the event.
All concurred.
Judgment reversed and new trial granted, costs to abide the event.